Dismissed and Memorandum Opinion filed January 11, 2007







Dismissed
and Memorandum Opinion filed January 11, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00599-CR
____________
 
MIA ABRAMS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
176th District Court
Harris County, Texas
Trial Court Cause No. 1072786
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from the denial of a writ of application for writ of habeas corpus,
seeking bond reduction and modification of bail conditions.  On December 20,
2006, appellant filed a motion to dismiss the appeal as moot because appellant
has made bond.




A
defendant may file a pretrial writ of habeas corpus seeking bail reduction or
release on personal recognizance bond.  Tex.
Code Crim. Proc. Ann. arts. 11.24, 17.151 (Vernon 2005 & Supp.
2006).  An appeal from the denial of this type of writ is rendered moot if the
defendant posts bail and is released.  See Ex parte Guerrero, 99 S.W.3d
852, 853 (Tex.App.‑Houston [14th Dist.] 2003, no pet.).  The dismissal of
an appeal under these circumstances is based on the long‑held rule that
where the premise of the habeas corpus application is destroyed by subsequent
developments, the legal issues raised thereunder are moot.  Id. at 853; Bennet
v. State, 818 S.W.2d 199, 200 (Tex.App.‑Houston [14th Dist.] 1991, no
pet.).  
Accordingly,
we grant appellant=s motion and order the appeal dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
11, 2007.
Panel consists of Justices Yates, Anderson, and
Hudson.
Do Not Publish C Tex. R. App. P.
47.2(b).